                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
                                      WESTERN DIVISION

                                                   )
 NuStar Farms, LLC, Anthony Nunes, Jr.,            )   Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                           )
                                                   )
              Plaintiffs,                          )   Defendants’ Resisted Motion to Compel
 v.                                                )   Responses to Third-Party Litigation
                                                   )   Funding Discovery Requests
 Ryan Lizza and Hearst Magazine Media,             )
 Inc.,                                             )
                                                   )   (Oral Argument Requested)
              Defendants.                          )
                                                   )

        Through this Motion to Compel, Defendants Ryan Lizza (“Lizza”) and Hearst Magazine

Media, Inc. (“collectively, “Defendants”), seek an order requiring Plaintiffs NuStar Farms, LLC,

Anthony Nunes, Jr., and Anthony Nunes, III (together, “Plaintiffs”) and their attorneys to

disclose responsive information and documents regarding their source of funding for this lawsuit

and the material terms of their third-party litigation funding arrangement(s). This information

goes directly to a dispositive issue in the case and is relevant to other issues as well; Plaintiffs

cannot meet their burden to resist providing the information, which imposes no burden to

produce.

        Further, if the Court harbors any reservation regarding the discoverability of the

information sought or if a resister to this motion asserts the records contain privileged

information, Defendants suggest the Court could initiate an in camera review of third-party

litigation funding information regarding this and ancillary libel lawsuits involving the Nunes

family members prior to ruling on the motion.




                                     1
      Case 5:20-cv-04003-CJW-MAR Document 147 Filed 08/23/21 Page 1 of 5
       During discovery, Defendants requested “Documents sufficient to show the person or

persons who, or entity or entities that, are funding Plaintiffs’ prosecution of this action, including

but not limited to the person or persons who, or entity or entities that, are paying Mr. Biss’s

and/or Mr. Feller’s legal fees.” (Inter. No. 92).

       Plaintiffs responded on November 9, 2020 with “Objection – relevance” and provided no

further response.

       This lack of discovery became the subject of prior communications with the Court and a

topic at one or more case management conferences. See, e.g., ECF No. 72. The Court invited this

motion if the issues remained unresolved.

       Defendants deferred filing this motion until now with the hope that Plaintiffs would

provide litigation funding details in their depositions and Congressman Devin Nunes would

answer unresolved questions regarding whether Plaintiffs were motivated to file and pursue this

lawsuit directly or indirectly by others who would pay for it in exchange for, by way of example,

furtherance of a common purpose or participation in the sharing of a potential recovery. As such,

Defendants agreed to “table the issue . . . in the hopes that the subpoenas [would] yield

comparable information.” ECF No. 74.

       None of those alternatives worked, making this motion to compel necessary for

Defendants to obtain discovery relevant to their defenses and necessary to present a full record

on material issues that could prove dispositive on summary judgment or appeal.

       As discussed in greater detail in their contemporaneously-filed Brief in Support of

Defendants’ Resisted Motion to Compel Responses to Third-Party Litigation Funding Discovery

Requests, mandated disclosure of third-party litigation funding information occurs by rule in

many federal courts and by order pursuant to Fed. R. Civ. P. 26(b)(1).




                                    2
     Case 5:20-cv-04003-CJW-MAR Document 147 Filed 08/23/21 Page 2 of 5
       Here, this Court should find that the litigation funding information sought is relevant and

discoverable because of the context of this litigation and the constitutional ramifications of a

libel case against media defendants.

       In addition to discussing this matter with the Court, the issue of third-party litigation

funding discovery was the subject of several meet and confer sessions among counsel for the

parties. Those exchanges included conferring orally with counsel for Plaintiffs pursuant to Local

Rule 7(k), wherein which Plaintiffs’ lead attorney indicated his clients would resist this motion.

See Declaration of Nathaniel S. Boyer as attached and filed in conformity with L.R. 37.

Defendants incorporate that declaration and its exhibits, some of which are submitted under seal

pursuant to the protective order applicable to this case, here by this reference.

       Considering the importance and complexity of the issues raised by this motion and

Defendants’ need for the relevant evidence it seeks, good cause exists for oral argument.

Accordingly, Defendants request that the Court grant them oral argument on this motion.

       WHEREFORE, for these reasons and those stated in their accompanying brief (which also

is filed under seal pursuant to the protective order and incorporated here by this reference),

Defendants respectfully request that the Court require Plaintiffs to provide all third-party

litigation funding information and documents responsive or relating to document production

request No. 92 directly to Defendants, or in the alternative, to the Magistrate Judge for his in

camera review if the Court deems that initial step necessary.

       Ultimately, this Court should compel Plaintiffs to produce complete responses to

Defendants’ discovery requests, including its deposition questions and requests for production

that sought information and documents regarding the source of funding for this litigation that,

without limitation, discloses:




                                    3
     Case 5:20-cv-04003-CJW-MAR Document 147 Filed 08/23/21 Page 3 of 5
 (a)   If Plaintiffs or their attorneys are receiving third-party litigation funding,
       including specifically non-party advancement or payment of legal fees and
       costs,

 (b)   If so, from whom and in what amounts, and

 (c)   Whether and to what extent the third-party funder(s) has (have) provided
       support or financing for other libel lawsuits by Devin Nunes against media
       defendants.

  Dated: August 23, 2021.                   Ryan Lizza and Hearst Magazine Media, Inc.,
                                            Defendants

                                            /s/ Michael A. Giudicessi
                                            Jonathan R. Donnellan, Lead Counsel*
                                              jdonnellan@hearst.com
                                            Ravi R. Sitwala*
                                              rsitwala@hearst.com
                                            Nathaniel S. Boyer*
                                              nathaniel.boyer@hearst.com
                                            Sarah S. Park*
                                              sarah.park@hearst.com
                                            Nina Shah*
                                              nina.shah@hearst.com
                                            Kristen Hauser*
                                              khauser@hearst.com
                                            THE HEARST CORPORATION
                                            Office of General Counsel
                                            300 West 57th Street
                                            New York, New York 10019
                                            Telephone: (212) 841-7000
                                            Facsimile: (212) 554-7000
                                            *Admitted Pro Hac Vice

                                            Michael A. Giudicessi
                                             michael.giudicessi@faegredrinker.com
                                            Nicholas A. Klinefeldt
                                             nick.klinefeldt@faegredrinker.com
                                            Susan P. Elgin
                                             susan.elgin@faegredrinker.com
                                            FAEGRE DRINKER BIDDLE & REATH LLP
                                            801 Grand Avenue, 33rd Floor
                                            Des Moines, Iowa 50309-8003
                                            Telephone: (515) 248-9000
                                            Facsimile: (515) 248-9010

                                            Attorneys for Defendants


                               4
Case 5:20-cv-04003-CJW-MAR Document 147 Filed 08/23/21 Page 4 of 5
                                    Certificate of Service

       The undersigned certifies that a true copy of Defendants’ Resisted Motion to Compel
Responses to Third-Party Litigation Funding Discovery Requests (Oral Argument
Requested) was served upon the following parties through the court’s CM/ECF electronic filing
system on August 23, 2021.

                                                  /s/ Katie Miller


Copy to:

Bill McGinn
 bmcginn@mcginnlawfirm.com
Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiffs
US.134298365.07




                                     5
      Case 5:20-cv-04003-CJW-MAR Document 147 Filed 08/23/21 Page 5 of 5
